DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 2 February 2021.  Therein, Applicant amended claims 1, 3, 4, 6-11, 13, 14 and 16-20; Applicant cancelled claims 2, 5, 12, and 15.  Claims 21-24 have been added.  The submitted claims have been entered and are considered below.  

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  
Claims 1, 3, 4, 6-7, 9, 11, 13-14, 16-17 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Tryon (U.S. Patent Publication No. 2005/0228553).  
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining information about an external environment of a vehicle (see col. 3:41-53) and information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42).  
Bastian does not explicitly disclose the next limitation.  A teaching from Tryon discloses determining a future destination a driver of the vehicle is driving to using a power management system while the vehicle is enroute to the future destination (see paras. 0033-0034), wherein determining the future destination does not comprise a user of the vehicle explicitly providing the future destination (see paras. 0033-0034).   Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. 
Continuing with the claim, Bastian discloses determining a vehicle route to the future destination (see col. 6:17-59); using the the determined information, and the determined vehicle route to calculate speed needed over the vehicle route (see col. 6:17-59, see also 3:17-33); and automatically provide at least one target speed along the vehicle route based on the calculated speed without user command input of a target speed (see col. 6:17-67, speed calculated is provided and vehicle controlled to reach target speed without driver input).   
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.  

Referring to claim 4, Tryon further discloses the step of determining the future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic). 
Referring to claim 6, the combination of Bastian and Tryon disclose determining an energy efficient speed for each of a plurality of route segments of the vehicle route (see Bastian, col. 6:17-67, determining segments; see Tryon, paras. 0033-0034, 0079-0080, disclosing energy efficient speeds).   
With regards to claim 7, Bastian further discloses wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a current air pressure, a predicted air pressure for an upcoming segment of the vehicle route, a time of day, a date, a day of a week, and a visibility (see col. 3:52-58).
Referring to claim 9, the combination of Bastian and Tryon disclose wherein calculated power and target speed are based at least in part on a determined probable optimal energy efficiency using historical route information (see Bastian, col. 6:17-67, determining calculated speed, where power is 
Claim 11 is rejected based on the reasoning and citations shown above for claim 1.  Additionally, regarding the last limitation, Tryon discloses wherein the calculated speed is based at least in part on a determined probable optimal energy efficiency (see paras. 0078-0080, teaches optimal efficiency for the route, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the probable optimal energy efficiency is based at least in part on historic energy efficiency of the vehicle (see paras. 0078-0080, teaches optimal efficiency for the route is based on calculations of previous/historical data of route for maximum/optimal vehicle efficiency). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.
With reference to claim 13, Tryon discloses further wherein the vehicle route includes a future destination determined at least in part using historical data associated with a driver without a user explicitly providing the future destination (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that 
Referring to claim 14, Tryon further discloses wherein the vehicle route is set based on a future destination determined at least in part using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.
For claim 16, the combination of Bastian and Tryon disclose wherein the power management system determines probable optimal energy efficiency for each of a plurality of route segments of the vehicle route (see Bastian, col. 6:17-67, determining segments; see Tryon, paras. 0033-0034, 0079-0080, disclosing energy efficiency).   
With reference to claim 17, Bastian further discloses wherein determining information about the external environment of the vehicle further comprises communicating with a remote database (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for 
Referring to claims 21 and 23, Tryon further discloses wherein the probable optimal energy efficiency is based on energy efficiency data from multiple trips along the vehicle route (see para. 0034, records previous efficiency of previous trips, 0079-0080).  
For claims 22 and 24, Tryon discloses wherein the multiple trips were taken by the driver using the vehicle (see para. 0034, 0079-0080, historical data of trips recorded, a driver is implicit). 
Claims 8, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claims 1 and 11 above, in view of Sato (U.S. Patent No. 7,346,449).  
Referring to claims 8 and 18, Bastian discloses wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database (see col. 4:58 to 5:10).  Bastian does not explicitly disclose the next limitation.  A teaching from Sato discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, a weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of the driver (see col. 7:51-59, col. 9:9-26).
It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving 
For claim 19, Tryon discloses wherein calculated speed is based at least in part on a determined probable optimal energy efficiency using historical route information (see para. 0034, records previous efficiency of previous trips, 0079-0080).  A teaching from Sato discloses wherein probable optimal energy efficiency is based at least in part on a weight of the vehicle (see col. 7:51-59, 4:21-39).  
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claims 1 and 11, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).
Bastian and Tryon do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663